Citation Nr: 0325474	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-50 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the right leg, secondary to service-connected 
residuals of a shrapnel wound to the right leg.

2.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation greater than 50 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.  Service personnel records reflect that the veteran was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge (formerly, Member of the Board) in December 1997, who 
was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who 
participated in this decision.

In September 1998, the Board issued a decision denying the 
veteran's claims for initial higher evaluations for his 
service connected PTSD and migraine headaches.  The veteran 
appealed this decision to the U.S. Court of Claims for 
Veterans Appeals (hereinafter Court), which, in July 2000, 
vacated the September 1998 decision and remanded the claim to 
the Board for action in accordance with the joint motion for 
remand that formed the basis for the Court's order.

In January 2001, the Board remanded these claims for further 
development, including obtaining VA examinations.  The 
requisite examinations are of record, but unfortunately for 
reasons explained below, the Board finds it must once again 
remand these claims.

In April 1998, while the veteran's claims were pending before 
the Board, the veteran perfected his appeal as to the issue 
of service connection for a neurological disorder of the 
right leg, secondary to service-connected residuals of a 
shrapnel wound to the right leg.  This issue is now also 
before the Board with the issues as remanded by the Court.

After the January 2001 Remand, in an April 2001, decision, 
the RO granted increases in the evaluations for PTSD and 
migraine headaches to 50 percent under each respective 
diagnostic code, effective the date service connection was 
initially granted.  While the 50 percent evaluation is the 
highest possible rating available for migraine headaches 
under Diagnostic Code 8100, the 50 percent evaluation does 
not constitute a full grant of all benefits possible for the 
veteran's PTSD under Diagnostic Code 9411.  As the veteran 
has not withdrawn his claims, and the issue of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) has not been 
explored concerning the issue of a higher initial evaluation 
for the migraine headaches, the issues concerning entitlement 
to higher evaluations for PTSD and migraine headaches are 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case is now again before the Board.


FINDINGS OF FACT

The medical evidence shows that the veteran has been 
diagnosed with cutaneous nerve damage to the right leg, which 
has been found to be the result of the service-connected 
shrapnel wound to the right leg


CONCLUSION OF LAW

The criteria for the grant of service connection for 
cutaneous nerve damage to the right leg, as secondary to the 
service-connected shrapnel wound to the right leg are met.  
38 U.S.C.A. §§ 1110, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In addition, 
the veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claims by the April 2001 supplemental statement of the case, 
which further advised him of changes in the law and 
regulations effected by the VCAA and notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  Moreover, requests for 
information under VCAA were made by letter by the Board in 
September 2002.  The veteran declined to respond.  Following 
the January 2001 Remand, the Board developed the present 
issue, obtaining treatment records and additional 
examination.  The veteran was advised of these efforts by 
letter in September 2002 and May 2003.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
all identified treatment records, and VA examinations, have 
been obtained.  In addition, the Board obtained additional 
examination and treatment records pursuant to a Development 
Memorandum dated in May 2002.

The Board notes that the authority to undertake additional 
development to cure evidentiary defects pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)) was invalidated by 
the Federal Circuit on May 1, 2003 in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  Nonetheless, the Board is granting 
the veteran's claim.  Hence, and in view of the foregoing, 
the Board finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

The veteran avers that he suffers from neurological damage in 
his right leg that is the result of shrapnel wounds he 
sustained to his right leg during his active service in 
Vietnam.  The record reflects the veteran is service 
connected for the residuals of shrapnel wounds to the right 
leg and left hand, and a laceration scar of the right hand 
which the veteran sustained during active service.

In June 2003, the veteran underwent VA examination.  The 
report is of record and shows complaints of the right leg 
feeling tight, giving away in the right knee, involuntary 
jerky movements, sensation of hot and cold, and pins and 
needles in the right leg and foot.  The examiner noted 
findings in record of normal peroneal and posterior tibial 
nerve condition but chronic neurogenic changes in the vastus 
lateralis, tibialis anterior, and gastrocnemius by 
electromyograph (EMG).  The examiner described objective 
findings of no obvious atrophy of the muscles and good muscle 
strength but decreased sensation on the lateral aspect of the 
right leg and an area of the medial aspect of the leg.  In 
addition, there were sensory changes around the right knee.  
Deep tendon reflexes were present at about 1 to 2+, 
bilaterally.  Stance and gait were also found to be normal.

After indicating the entire record had been reviewed, 
including the previous EMG results, the examiner offered the 
following opinion:

FINAL IMPRESSION:  Status post shrapnel 
and bullet wound injury to the right knee 
resulting in probably some cutaneous 
nerve damage and some probabl[e] local 
muscle damage without ... obvious damage to 
the major nerves like peroneal and 
posterior tibial nerve.

The Board notes that the examiner stated that the 
neurological damage is "probably" the result of his 
inservice shrapnel wounds.  According to Webster's II New 
College Dictionary 881 (1995), the meaning of "probable" is 
"1.  Apt to occur or to be true. 2.  Relatively likely but 
not certain."  After consideration of all the evidence of 
record, and resolving all reasonable doubt in the veteran's 
favor, service connection for cutaneous nerve damage in the 
right leg, as secondary to the service connected inservice 
shrapnel wound to the right leg, is appropriate.

Accordingly, the Board finds that service connection for 
cutaneous nerve damage in the right leg, as secondary to the 
service connected inservice shrapnel wound to the right leg, 
is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for cutaneous nerve damage in the right 
leg, as secondary to the service connected inservice shrapnel 
wound to the right leg is granted.





REMAND

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, which redefined the VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded claim requirement.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

Following receipt of the appellant's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in an 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The appellant 
was notified of this development in September 2002 and May 
2003.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  Therefore, 
in accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Further, Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
rating actions appealed from were the initial grant of 
service connection for the veteran's PTSD and migraine 
headaches, the RO should consider the proper evaluation to be 
assigned for the veteran's service connected PTSD and 
migraine headaches pursuant to the Court's holding in 
Fenderson.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a), as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.  

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
PTSD and migraine headaches.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected PTSD and migraine headaches 
that are not already of record.  The RO 
should request any and all inpatient and 
outpatient records, and any and all 
clinical records to include copies of all 
mental hygiene records to include any and 
all records of group and individual 
therapy.  In particular, the RO should 
request any and all treatment records 
from the VA Medical Center (VAMC) in New 
Orleans, Louisiana from July 2002 to the 
present.

4.  If the RO finds that additional 
examination should be obtained to 
determine the nature and extent of the 
veteran's service-connected PTSD and 
migraine headaches, the RO should duly 
make arrangements to afford the veteran 
the appropriate VA examinations.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the PTSD and migraine headaches.
?	Describe any current symptoms and 
manifestations attributed to the 
PTSD and migraine headaches.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
neuropsychiatric and neurological 
pathology identified, to include 
PTSD and migraine headaches.

Concerning any diagnosed 
neuropsychiatric pathology identified 
that is diagnosed as other than PTSD, 
the examiner is requested to provide 
an opinion as to whether or not the 
symptomatology can be medically 
distinguished from the service 
connected PTSD and, if so, if it is as 
likely as not that any such pathology 
is the result of the veteran's 
service-connected PTSD.

The examiner is further requested to 
provide an opinion as to the veteran's 
employability and, if the veteran is 
found to be unemployable, to determine 
whether that unemployability is 
attributable to his service-connected 
PTSD.

5.  After receipt of any and all newly 
acquired evidence, the RO should 
readjudicate the appellant's claim 
seeking an initial rating in excess of 50 
percent for his service-connected PTSD 
and an initial rating in excess of 50 
percent for his service-connected 
migraine headaches, specifically 
considering the criteria listed in the VA 
Schedule for Rating Disabilities for 
mental disorders (Diagnostic Code 9411) 
under the criteria in effect at the time 
of the veteran's claim in April 1996 and 
as revised in October 1996; and for 
miscellaneous disease, migraine 
(Diagnostic Code 8100) to include 
consideration of staged ratings as set 
forth in the Fenderson, supra.  The RO's 
consideration of referring the service-
connected claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for the service-connected migraine 
headaches must be documented on 
readjudication.

6.  If the decisions remain in any way 
adverse to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



